DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of U.S. Patent No. 10724347. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the claims 11-13 of 10724347. Thus, the claim limitations although broader  are obviously met by the patent.  Therefore, the claims are obviously directed toward the same invention.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,3,9,10,18,21 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Payne et al. 20040028476.
Referring to claim 1, Payne discloses a method comprising: monitoring a signal indicative of an orientation of a downhole tool; selecting a desired downhole tool orientation ( see paragraph 0084, roll sensor 88 detects orientation of downhole tool 24); actuating rotation of a spindle configured to provide rotational force to the downhole tool (see paragraph 114, spindle is rotated to desired roll),  causing rotation of the spindle to cease when the signal indicates the downhole tool is within an error tolerance of the desired downhole tool orientation (see paragraph 0115, and figure 18, at box 1810 when roll is within a certain tolerance rotating is stopped); actuating advancement of the downhole tool; while advancing the tool, monitoring the signal; and  while advancing the tool ( see box 1812, when roll is within tolerance then return to previous cycle which is a cycle to advance the tool) , rotating the spindle to maintain the downhole tool within the error tolerance of the desired downhole tool orientation ( see figure 19, spindle can be used to rotate the downhole tool  as needed to ensure with in an error tolerance) .
Referring to claim 3,  Payne discloses the downhole tool orientation is monitored using a clock sensor ( roll sensor 88, see paragraph 0084) at the downhole tool.
Referring to claim 9, Payne discloses selecting a desired drill path ( see fig 17, at 1716 at directional change point); wherein the desired downhole tool orientation is selected in response to the desired drill path (see paragraph 0114, routine automatically position the downhole tool in the desired roll position as indicated for the next segment of the bore)  .
Referring to claim 10, Payne discloses  an apparatus comprising: a frame (see fig. 2, 36); a spindle (34) supported on the frame; a drill string (22) having a first end and a second end, wherein the drill string is removably and rotatably attached to the spindle at the first end; a downhole tool (see fig. 1, at 24)disposed at the second end of the drill string; and a processor(see fig. 1, at 14, see paragraph 0038), configured to perform the method of claim 1.
Referring to claim 18, Payne discloses  a method for drilling a bore along a path, comprising: monitoring a clock position of a drill bit ( with roll sensor 88); advancing the drill bit with rotation to maintain a straight path (see fig. 16, bring straight bore and  paragraph 0109); advancing the drill bit while maintaining the drill bit in a desired orientation to deviate from the straight path ( see figure 17, begin direction control and paragraph 0112,) ; and while advancing the drill bit to deviate from the straight path, rotating the drill bit when the difference between the clock position and the desired orientation exceeds an error tolerance ( see fig 17, box 1716 when at a direction change point then system return to previous cycle  and if the operator want to change to a different direction then would  is to restart direction control and go through Roll Stop Cycle  again to ensure the tool is at the desired roll and to rotate the bit if  the bit is not within the correct error tolerance., see paragraph 0114) .
Referring to claim 21, Payne discloses a method, comprising: advancing a drill string with a horizontal directional drill (see fig. 1) , the horizontal directional drill comprising a spindle (see fig. 2, at 34), a carriage (36) and the drill string (22), the drill string extending from the spindle to a drill bit; 5operating the horizontal directional drill with at least one motor ( see fig 2. Motors 30 and 32); stopping the operation of the horizontal directional drill at a stopped position ( see fig. 15,  at 1502 and 1504,  and paragraph 0105, the tool location is recorded and the actual location is compared to the selected bore path, the tool would be stopped to record the location and do the comparison); storing the stopped position in a memory ( at 1502 recording the tool location); monitoring an actual position of the horizontal directional drill while operation of the horizontal directional drill is stopped to determine whether the 10difference between the stopped position and the actual position exceeds an error tolerance ( see figures 1504 and 15010 comparing actual path to planned path to see if within 1inches of plan); and operating motor when the difference between the stopped position and the actual position exceed the error tolerance to place the horizontal directional drill within the error tolerance ( see paragraph 0106, when outside the tolerance correcting path is determined and drilling operation is continued with corrected path).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. 20040028476 .
Referring to claim 6, Payne discloses the desired tool orientation has error tolerance (see fig. 18 box 1810 (+/- 5 degrees) but does not specifically the error tolerance of .5 degrees.  However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ215 (CCPA 1980).Payne et al. 20040028476.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify eh method disclosed by Payne to have the desired tool orientation has error tolerance of .5 degrees in order to have the drill bit increase drilling efficiency.
Referring to claim 7, Payne discloses the desired tool orientation has error tolerance (see fig. 18 box 1810 (+/- 5 degrees) but does not specifically the error tolerance of 15 degrees.  However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ215 (CCPA 1980).Payne et al. 20040028476.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify eh method disclosed by Payne to have the desired tool orientation has error tolerance of 15 degrees in order to have the drill bit when drilling formations where it is hard to rotate the drill bit. 

Allowable Subject Matter
Claims 2,4,5,8,12-16,19,20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672